Exhibit 10.4


RADIUS HEALTH, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM


This Radius Health, Inc. (the “Company”) Non-Employee Director Compensation
Program (this “Program”) has been adopted under the Company’s 2011 Equity
Incentive Plan, as amended (the “2011 Plan”). The Equity Compensation portion of
this Program is intended to constitute the Non-Employee Director Equity
Compensation Policy contemplated by Section 6.2 of the 2011 Plan. Capitalized
terms not otherwise defined herein shall have the meaning ascribed thereto in
the 2011 Plan.


Cash Compensation
Annual retainers will be paid in the following amounts to Non-Employee
Directors:


Non-Employee Director:


$50,000


Chair of Audit Committee:


$20,000


Chair of Compensation Committee:


$15,000


Chair of Nominating and Corporate Governance Committee:


$10,000


Chair of Strategy Committee:


$15,000


Audit Committee Member (other than Chair):


$10,000


Compensation Committee Member (other than Chair):


$7,500


Nominating and Corporate Governance Committee Member (other than Chair):


$5,000


Strategy Committee Member (other than Chair):


$7,500


Independent Chairman:


$25,000



All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter. In the event a Non-Employee
Director does not serve as a Non-Employee Director or in one of the other
positions identified above for an entire calendar quarter, the retainer paid to
the Non-Employee director for the applicable calendar quarter will be prorated
for the portion of the calendar quarter during which the applicable services
were actually rendered.
Equity Compensation
Initial Stock Option Grant:
Each Non-Employee Director who is initially elected or appointed to serve on the
Board after the date hereof shall be granted an Option to purchase 30,000 shares
of Common Stock under the 2011 Plan or any other applicable Company equity
incentive plan then-maintained by the Company (the “Initial Option”).
The Initial Option will automatically, and without further action by the Board
or Committee, be granted on the date on which such Non-Employee Director
commences service on the Board, and will vest in substantially equal
installments on each of the first four anniversaries of the date of grant,
subject to continued service as a Non-Employee Director through each vesting
date.
Annual Stock Option Grant:
Each year, beginning in 2017, subject to any annual limits in the 2011 Plan on
the maximum number of shares subject to an award to an individual Director, any
Director who has been serving on the Board as a Non-Employee Director for at
least 3 months as of the date of the grant of annual incentive equity awards for
Executive Officers of the Company shall be granted an Option to purchase 27,500
shares of Common Stock under the 2011 Plan or any other applicable Company
equity incentive plan then-maintained by the Company (the “Annual Option”).
The Annual Option will automatically, and without further action by the Board or
Committee, be granted on the date of the grant of annual incentive equity awards
for Executive Officers of the Company, and will vest in full on the first (1st)
anniversary of the date of grant, subject in each case to continued service
through the vesting date.

Change of Control
Upon a Change of Control, all outstanding equity awards granted under the 2011
Plan or any other equity incentive plan maintained by the Company that are held
by a Non-Employee Director shall become fully vested and/or exercisable,
irrespective of any other provisions of the Non-Employee Director’s Award
Agreement.
Miscellaneous
The provisions of the 2011 Plan shall apply to the Options granted pursuant to
this Program, except to the extent such provisions are inconsistent with this
Program. All applicable terms of the 2011 Plan apply to this Program as if fully
set forth herein. The grant of any Option under this Program shall be made
solely by and subject to the terms set forth in a written agreement
substantially in the form of the stock option agreement approved by the Board
and duly executed by an executive officer of the Company. The exercise price per
share of Stock subject to an Option granted under this Program shall be the
Market Value of a share of Stock on the Option’s date of grant.
Amendment, Modification and Termination
This Program may be amended, modified or terminated by the Board at any time in
its sole discretion. No Non-Employee Director shall have any rights hereunder,
except with respect to an Option granted pursuant to the Program.


As amended, effective as of January 1, 2016.



